E                  P      GENERAL




                     April 17,   1962



Representative Don Kennard           Opinion No. NW- 1312
4032 Eldridge
Ft. Worth, Texas                     Re:   Authority of the Interim
                                           Committee on Migrant
                                           Labor to expend State
                                           funds for the employment
                                           of Legal Counsel, research
Dear Mr. Kennard:                          staff or clerical help.
          Your request on the above subject matter asks the
following questions:
          "1. Under the provisions of H. S. R. No.
     164, is it legal to expend state funds for the
     employment of Legal Counsel, research staff,
     or clerical help?
          "2. In addition, is it legal for state
     funds to be expended for travel or other ex-
     penses for Legal Counsel, research staff, or
     clerical help?"
          H. S. R. No. 164 attached with your request creates
a special Interim Committee on Migrant Labor and the resolving
clauses read as follows:
         "RESOLVED by the House of Representatives
    of the State of Texas, That there is hereby
    created a special Interim Committee on Migrant
    Labor with membership as follows: Five (5)
    Members of the House of Representatives, to be
    appointed by the Speaker; and, be it further
         "RESOLVED, That the Committee shall hold
    public hearings in Austin, Texas, shall study
    and consider both interstate and intrastate
    aspects of the problems of migratory labor,
    the co-ordination of agencies' services in the
    State and between states, and the co-operation
    between local, state, and national governments;
    and, be it further
          "RESOLVED, That the Committee shall give
     special attention to the basic educational needs,
Rep. Don Kennard, page 2 (WW-1312)


     work skills and/or lack of such skills and the
     retraining and vocational education of adult
     workers; and, be it further
          "RESOLVED, That the Committee shall present
     its report resulting from the study, together
     with findings and recommendations, to the
     Legislature at its next Regular Session; and,
     be it further
          "RESOLVED, That no State funds from any
     source will be expended on the expense of
     House Members." (Emphasis added)
          Section 7 of House Bill 289, Acts of the 57th Legls-
lature, Regular Session, Chapter 303, page 654, known as the
Legislative Reorganization Act of 1961 and codified in Vernon's
as Article 5429f, Vernon's Civil Statutes, reads as follows:
          "Each House of the Legislature acting
     individually, or the two Houses acting jointly
     shall have full power and authority to provide
     for the creation of special committees to per-
     form such functions and to exercise such powers
     and responsibilities as shall be determined in
     the Resolution creating such committee. During
     the life of a special committee it shall have
     and exercise the same powers and authority as
     are herein granted to standing committees, sub-
     ject to such limitations as may be imposed in
     the Resolution creating such special committee,
     and shall have such other and additional powers
     and authority as may be delegated to it by the
     Resolution creating the committee, subject to
     the limitations of law."
          It is our opinion that the committee created by
H. S. R. No. 164 constitutes a special committee within the
meaning of Section 7 of House Bill 289, Acts of the 57th
Legislature, Regular Session, 1961, Chapter 303, page 654
quoted above with full authority to perform such functions and
exercise such powers and responsibilities as set out in the
Resolution.
            Subdivision 6 of Section 8 of House Bill 289, supra,
provides:
.   .




        Rep. Don Kennard, page 3 (WW-1312)


                    “The Committee shall have authority     to
             employ and compensate assistants     to assist
             In any Investigation,    to assist In any audits,
             and to assist In any legal matters where, for
             any reason,   It Is necessary to obtain such
             services   in addition to the services   of the
             State Auditor, the Texas Legislative     Council
             and Attorney General’s Department, and the
             Department of Public Safety; and It may employ
             and compensate clerks,    stenographers  and other
             employees In order to conduct Its InvestlgatlonE.
             and hearings and to make proper records thereof.
             However, it Is expressly provided that no
             employment or compensation shall be authorized
             until It has been first    submitted to the Speaker
             of the House or the President of the Senate,
             as the case may be, and he has authorized it in
             writing.”
        It Is noted from the foregoing  that subdivision  6 of Section
        8 of Article  5429f authorizes the committee to employ assistants
        and other help provided that such employment Is first   authorized
        by the Speaker of the House in writing.    On the other hand
        H. S. R. No. 164 states that “no State funds from any source
        will be expended on the expense of House members.”
                     A similar question was assed on by this office         In
        Attorney General Opinion WW-1223 t!1961), concerning the traveling
        expenses of the special House Committee on Eecheat Laws. H. S.
        R. No, 16 (involved     in Opinion WW-1223) was amended by striking
        out the portion     of the Resolutlon   speclflcally    authorizing  the
        reimbursement of the commlttee~s actual and necessary expenses,
        In Opinion WW-1223, It was pointed out that Section 20 of
        Article    542gf, Vernon’s Civil Statutes,      authorized the payment
        of the expenses of the committee      and held that the committee
        could be reimbursed for the actual and neceseary expenses fn-
        curred while engaged In the work of the committee under the
        provisions    of Section 20 of Article    5429f, Vernon’s Civil
        Statutea specifically     polntlng out:
                   "It might be contended that since a
             portion of House Simple Resolution    apeclflcally
             provides for the payment of travellng    expenses
             was deleted from House Simple Resolution      No.
             16 prior to passage shows a legislative      Intent
             that such expenses should not be paid.       Since
             House Simple Resolution   No. 16 could not have
             the effect  of amending Section 20 of House Bill
             289, Acts of the 57th Legislature,    Regular
Rep. Don Kennard, page 4 (WW-1312)

     Session, 1961, the deletion from House Simple
     Resolution No. 16, above noted, cannot affect
     the payment of traveling expenses to the
     committee."
          It is our opinion that the same construction is
applicable to the provisions of subdivision 6 of Section 8
of House Bill 289, Acts of the 57th Legislature, Regular
Session, 1961, Chapter 303, page 634, codified In Vernon's
as Article 5429f, Vernon's Civil Statutes. You are there-
fore advised that your committee has the authority to employ
Legal Counsel, research staff, clerical help and to pay the
expenses for such Legal Counsel, research staff and clerical
help provided, of course, that no employment or compensation
is authorized until it has been first submitted to the Speaker
of the House of Representatives and the Speaker has authorized
such employment or compensation in writing as provided in
Article 542$Jf,Vernon's Civil Statutes.
                        SUMMARY
     The special Interim Committee on Migrant Labor has
     the authority to employ Legal Counsel, research
     staff and clerical help and pay for travel and other
     expenses for the Legal Counsel, research staff and
     clerical help provided the Committee first submits
     such employment to the Speaker of the House of Rep-
     resentatives and the Speaker has authorized it in
     writing as provided in subdivision 6 of Section 8
     of Article 5429f, Vernon's Civil Statutes,
                                  Very truly yours,
                                  WILL WILSON
                                  Attorney General of Texas



JR:mkh
APPROVED:
OPINION COMMITTEE
J. C. Davis, Chairman
Robert McGee
Grady Chandler
W. 0. Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.